                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 PAINE, TARWATER, and BICKERS,                    )
 LLP, THOMAS A. BICKERS,                          )
 MICHAEL J. KING, JOHN W. ELDER,                  )
 and TAYLOR A. WILLIAMS,                          )
                                                  )   Case Number:
            Plaintiffs,                           )
                                                  )
 v.                                               )
                                                  )
 RYAN L. HARRISON,                                )
                                                  )
        Defendant.                                )


                                          COMPLAINT


        Plaintiffs Paine, Tarwater, and Bickers, LLP, Thomas A. Bickers, Michael J. King, John

W. Elder, and Taylor A. Williams (collectively “Plaintiffs”), by and through counsel, file the

following Complaint:

                              PARTIES & NATURE OF THE CASE

        1.         Plaintiff Paine, Tarwater, and Bickers, LLP (“Firm”) is a Tennessee limited

liability partnership with its principal office at 900 South Gay Street, Suite 2200, Knoxville,

Tennessee 37902. The Firm was founded in 1987 in Knoxville, Tennessee, as a Tennessee

partnership, and for the duration of its existence, the Firm has maintained its principal place of

business in Knoxville.

        2.         Plaintiffs Thomas A. Bickers, Michael J. King, John W. Elder, and Taylor A.

Williams (“Remaining Partners”) are partners of the Firm as of August 16, 2019. All of the

Remaining Partners are citizens and residents of either Knox or Blount Counties in Tennessee.




4379317.1
Case 3:19-cv-00318-TRM-HBG Document 1 Filed 08/16/19 Page 1 of 7 PageID #: 1
           3.   Until his withdrawal at noon on August 16, 2019, Defendant Ryan L. Harrison

(“Defendant”) was a partner of the Firm who practiced primarily out of the Firm’s office in

Austin, Texas. Defendant is a citizen and resident of Austin, Texas.

           4.   This action seeks a declaratory judgment pursuant to 28 U.S.C.A. § 2201 to

determine an actual controversy between the parties as more fully appears in this complaint.

                                JURISDICTION AND VENUE

           5.   This Court has subject-matter jurisdiction over this case, pursuant to 28 U.S.C.A.

§ 1332(a), because the action is between the citizens of one state and a citizen of another state,

and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

           6.   The Court has personal jurisdiction over Defendant because Defendant was a

partner in a Tennessee partnership, entered into and negotiated a Partnership Agreement

governed and protected by the laws of Tennessee, engaged in the management of a business

principally located in Tennessee, and availed himself of profits derived from funds received by

the Firm for services performed in Tennessee by Tennessee attorneys and on behalf of Tennessee

clients.

           7.   Venue is appropriate in this District pursuant to 28 U.S.C.A. § 1391(a), as a

substantial part of the events or omissions giving rise to the claims in this Complaint occurred in

this District. Venue is also appropriate in this Court under the Declaratory Judgment Act, 28

U.S.C. §§ 2201 and 2202 because Defendant participated in formulation of the partnership

agreement in this District.

                                  FACTUAL BACKGROUND

           8.   Donald F. Paine, D. Michael Swiney, Dwight E. Tarwater, and T. Harold Pinkley

founded the Firm in 1987 in Knoxville, Tennessee.



                                                2
4379317.1
Case 3:19-cv-00318-TRM-HBG Document 1 Filed 08/16/19 Page 2 of 7 PageID #: 2
        9.      From its founding, the partners of the Firm have operated under the terms of a

Partnership Agreement.

        10.     The Remaining Partners and Defendant entered the current Amended and

Restated Limited Liability Partnership Agreement (“Partnership Agreement”) on February 1,

2019, a redacted copy of which is attached hereto as Exhibit A.

        11.     Although the Partnership Agreement has been modified over the course of the

Firm’s three decades of existence, the method for determining the value of a withdrawing

partner’s Partnership Interest has remained unchanged since the Firm’s founding.

        12.     Section 9.3 of the Partnership Agreement governs the withdrawal of a partner

from the Firm and provides factors to be considered in determining the value of a withdrawing

partners Partnership Interest:

        The value of a withdrawing Partner’s Partnership Interest shall be paid to him on
        the effective date of such Partner’s withdrawal and shall be a sum equal to the
        departing partner’s proportionate share of the Partnership cash and the net
        accounts receivable of the Partnership as the same are received by the Partnership,
        with such determination of the departing Partner’s proportionate share of such
        Partnership net accounts receivable to take into account (i) such departing
        Partner’s share of Partnership profits and/or losses attributable to fees received by
        the Partnership from the calendar year in which his withdrawal occurred until the
        date of his departure; (ii) any withdrawals made by the departing Partner during
        such period and, if applicable, by the debit balance of the departing Partner’s
        drawing account carried forward to such period; and (iii) such departing Partner’s
        proportionate share of any fees received by the continuing Partnership subsequent
        to the departing Partner’s departure in respect of accounts receivable outstanding
        as of such date of departure and for work in progress as of such date unless the
        Partnership is voluntarily dissolved or liquidated as provided in Article 10 below.

        13.     Throughout the history of the Firm, every partner who has withdrawn from the

Firm has been subject to the provisions set forth in Section 9.3. In every instance, the value of

the withdrawing partner’s Partnership Interest was determined by taking into account the factors

set forth in Section 9.3.



                                                 3
4379317.1
Case 3:19-cv-00318-TRM-HBG Document 1 Filed 08/16/19 Page 3 of 7 PageID #: 3
        14.    On July 19, 2019, Defendant provided Plaintiffs a notice of withdrawal from the

Firm. A copy of the notice is attached as Exhibit B.

        15.    Despite three decades of past performance and interpretation of Section 9.3 –

including one instance only a few months ago in which Defendant participated – Defendant’s

notice purports to “calculate” the value of his Partnership Interest using the “formula” in Section

9.3.

        16.    Based on said “calculation,” Defendant demanded he be paid nearly $340,000 for

his Partnership Interest. The “calculation” of Defendant’s “proportionate share” of Partnership

Cash and accounts receivable resulted in Defendant demanding a fixed percentage of the cash

held by the firm and of the Firm’s outstanding account receivables.

        17.    The factors set forth in Section 9.3 have never been used as a “formula” to

determine a withdrawing partner’s Partnership Interest.

        18.    In every instance where a partner has withdrawn from the Firm, the value of the

withdrawing partner’s partnership interest has been determined by evaluating a number of factors

that measure the withdrawing partner’s “proportionate share” of Partnership cash and net

accounts receivable.

        19.    A withdrawing partner’s “proportionate share” is – and always has been –

determined by evaluating, among other factors: (1) the amount of fees collected for work the

withdrawing partner had originated for the firm in comparison to the fees collected for work

originated by non-withdrawing partners, (2) the amount of fees collected for work performed by

the partner in comparison to the fees collected for work performed by the other attorneys in the

Firm, (3) the value of annual fees received from the clients the withdrawing partner is taking

from the Firm, (4) the reasonable expectation of future fees to be collected from clients



                                                4
4379317.1
Case 3:19-cv-00318-TRM-HBG Document 1 Filed 08/16/19 Page 4 of 7 PageID #: 4
developed by the withdrawing partner that remained with the firm after withdrawal, (5) the

withdrawing partner’s share of Firm expenses, debts and future liabilities and (6) the amounts

already paid to the withdrawing partner in the calendar year.

         20.     In April 2019, another partner withdrew from the Firm. The determination of that

withdrawing partner’s “proportionate share” was done in the manner described in paragraph 19.

Defendant acquiesced to determining that partner’s “proportionate share” in this manner.

         21.     For calendar year 2019, Defendant was responsible for the origination of

approximately 5% of the Firm’s accounts receivable. Likewise, Defendant’s collections for

work he personally performed account for approximately 5% of the total collections of the Firm.

         22.     In determining net accounts receivable for previous withdrawing partners, the

Firm takes into account the withdrawing partner’s share of Firm debts, expenses and future

liabilities, as well as the amounts the withdrawing partner has already received in the calendar

year.

         23.     Defendant’s “calculation” did not take into account any Firm expenses, debts or

liabilities.   He seeks a percentage of cash without accounting for liabilities such as 401K

contributions, payroll, rent, and other ongoing obligations. Moreover, Defendant’s withdrawal

from the Firm has necessitated the closure of the Austin office. The lease for the Austin office

runs through September 30, 2020. The Firm’s liability to the Austin landlord for the balance of

the lease exceeds $90,000.

         24.     Defendant also arranged for every Texas client (including those he was credited

for originating as well as some that were originated by other attorneys) to leave with him upon

his withdrawal from the Firm. His “calculation,” though, did not take into account that these

clients were moving to Defendant’s new law firm at Defendant’s request. Defendant’s work in



                                                 5
4379317.1
Case 3:19-cv-00318-TRM-HBG Document 1 Filed 08/16/19 Page 5 of 7 PageID #: 5
developing these clients was done exclusively while Defendant worked at the Firm. Defendant

used resources of the Firm to develop business from these clients.

        25.     Defendant’s “calculation” further does not take into account that his withdrawal

and taking of every Texas client necessitated the closure of the Firm’s Texas operations.

Defendant made his unilateral decision to the detriment of the Firm despite the fact that he had

been the primarily beneficiary of the Firm’s Texas office, despite the fact that Defendant signed

the lease that the Firm is now obligated to pay, and despite the fact that Defendant was the

partner in charge of the Firm’s Texas office and accountable to the Remaining Partners for the

Texas office’s continued operation and success.

        26.     Defendant’s demand of nearly $340,000 for his Partnership Interest is more than

any other withdrawing partner (with one exception) has ever been paid at the time of withdrawal.

In the case of the exception, the withdrawing partner left the private practice of law and left

behind a book of business that exceeds the annual fees from the clients Defendant is taking by

nearly a factor of five.

        27.     Taking into account all of the factors, the value of Defendant’s Partnership

Interest is more than offset by the Defendant’s share of Firm liabilities and the book of business

he is taking to his new law firm. Accordingly, Plaintiffs aver that the value of Defendant’s

Partnership Interest is zero.

                                DECLARATORY JUDGMENT

        28.     Plaintiffs incorporate by reference and rely upon all previous allegations of this

Complaint as if fully restated herein.

        29.     Pursuant to the Declaratory Judgment Act as codified in 28 U.S.C. § 2201 and

Fed. R. Civ. P. 57, Plaintiffs seek a determination of their rights and responsibilities for the



                                                  6
4379317.1
Case 3:19-cv-00318-TRM-HBG Document 1 Filed 08/16/19 Page 6 of 7 PageID #: 6
payment of Defendant’s Partnership Interest pursuant to the Partnership Agreement.

        30.    Specifically, Plaintiffs seek a judgment from this Court that:

               a.       Section 9.3 is not a “formula” for the calculation of the value of a
                        withdrawing partner’s Partnership Interest;

               b.       Section 9.3 provides a list of factors to be considered in determining the
                        value of a withdrawing partner’s Partnership Interest; and

               c.       Taking into account all of the factors, the Remaining Partners owe
                        Defendant nothing for his Partnership Interest.

                                    PRAYER FOR RELIEF
        WHEREFORE, now having fully stated its complaint, Plaintiffs respectfully request

from this Court that:

        1.     Summons be issued for Defendant and that he be required to answer this

Complaint within the time required by law.

        2.     This Court enter a declaratory judgment that:

               a.       Section 9.3 is not a “formula” for the calculation of the value of a
                        withdrawing partner’s Partnership Interest;

               b.       Section 9.3 provides a list of factors to be considered in determining the
                        value of a withdrawing partner’s Partnership Interest; and

               c.       Taking into account all of the factors, the Remaining Partners owe
                        Defendant nothing for his Partnership Interest.

        The Court grant such other relief it deems proper.

                                              WOOLF, McCLANE, BRIGHT,
                                               ALLEN & CARPENTER, PLLC

                                              By:s/W. Kyle Carpenter ______________________
                                                 W. Kyle Carpenter, BPR #005332
                                              Post Office Box 900
                                              Knoxville, Tennessee 37901-0900
                                              (865) 215-1000

                                              Attorney for Plaintiffs


                                                 7
4379317.1
Case 3:19-cv-00318-TRM-HBG Document 1 Filed 08/16/19 Page 7 of 7 PageID #: 7
